UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


UNITED STATES,                              )         ACM 37977
                    Appellee                )
                                            )
             v.                             )
                                            )         ORDER
Staff Sergeant (E-5)                        )
WILBER J. MCINTOSH, JR.                     )
USAF,                                       )
                     Appellant              )         Special Panel


       This Court issued its decision in this matter on 17 January 2014, addressing the
appellant’s 19 assignments of error. We set aside and dismissed Charge III and its
Specifications because they failed to state an offense, and affirmed the remaining
findings. We reassessed the appellant’s sentence to that adjudged and approved.

       The appellant moved this Court for en banc reconsideration on 18 February 2014,
requesting reconsideration of four issues addressed in our opinion. The appellant also
requested an enlargement of time to file a motion for en banc reconsideration of certain
issues that had been previously raised under United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982). This Court denied the motion for enlargement of time. However, on
26 February 2014, the appellant moved, out of time, for reconsideration en banc of two
Grostefon issues previously addressed in our opinion. The Government opposes both
motions for reconsideration.

       The Court has considered the appellant’s 18 February 2014 motion for en banc
reconsideration. Additionally, we have considered the 26 February 2014 motion for en
banc reconsideration of the Grostefon issues, although it was filed out of time.

Accordingly, it is by the Court on this 2nd of May 2014,

ORDERED:

       The appellant’s 18 February 2014 Motion for Reconsideration En Banc and the
appellant’s 26 February 2014 Motion for Reconsideration En Banc of Issues Filed
Pursuant to United States v. Grostefon are DENIED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court